UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04906 Dreyfus State Municipal Bond Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 04/30 Date of reporting period: 07/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund July 31, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 98.2% Rate (%) Date Amount ($) Value ($) Connecticut - 94.1% Connecticut, GO 5.00 4/15/24 2,500,000 2,681,675 Connecticut, GO 5.00 3/1/26 5,000,000 6,124,300 Connecticut, GO 5.00 11/1/27 5,000,000 5,928,800 Connecticut, GO 5.00 11/1/27 2,000,000 2,189,020 Connecticut, GO 5.00 11/1/28 5,000,000 5,920,400 Connecticut, GO 5.00 11/1/28 3,000,000 3,282,120 Connecticut, GO 5.00 11/1/31 2,500,000 2,929,050 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/21 5,000,000 6,015,050 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/24 2,730,000 3,446,707 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/34 3,000,000 3,671,880 Connecticut, State Revolving Fund General Revenue 5.00 1/1/19 2,275,000 2,517,674 Connecticut, State Revolving Fund General Revenue 5.00 1/1/23 1,250,000 1,469,913 Connecticut, State Revolving Fund General Revenue 5.00 3/1/24 1,195,000 1,476,028 Connecticut, State Revolving Fund General Revenue 5.00 7/1/24 2,145,000 2,619,238 Connecticut Development Authority, PCR (The Connecticut Light and Power Company Project) 4.38 9/1/28 3,900,000 4,405,089 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 4,500,000 5,189,310 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,550,000 6,715,387 Connecticut Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) 5.00 11/15/40 10,000,000 11,189,200 Connecticut Health and Educational Facilities Authority, Revenue (Bridgeport Hospital Issue) 5.00 7/1/25 3,625,000 4,315,381 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Connecticut - 94.1% (continued) Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 285,000 306,110 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 825,000 887,098 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/35 2,000,000 2,266,880 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/40 2,500,000 2,833,600 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/46 1,000,000 1,212,590 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) (Prerefunded) 5.00 7/1/18 1,135,000 a 1,229,727 Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 3/1/32 10,880,000 14,348,979 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/27 3,265,000 3,968,640 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/32 1,000,000 1,127,190 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/41 2,000,000 2,244,460 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/45 2,500,000 2,936,900 Connecticut Health and Educational Facilities Authority, Revenue (Healthcare Facility Expansion Issue - Church Home of Hartford Inc., Project) 5.00 9/1/46 1,000,000 b 1,112,010 Connecticut Health and Educational Facilities Authority, Revenue (Healthcare Facility Expansion Issue - Church Home of Hartford Inc., Project) 5.00 9/1/53 1,500,000 b 1,650,945 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 2,355,214 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) 5.00 7/1/36 5,000,000 5,985,150 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) 5.00 7/1/36 200,000 242,322 Long-Term Municipal Investments - 98.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Connecticut - 94.1% (continued) Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) 5.00 7/1/45 3,000,000 3,546,390 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/33 25,000 27,263 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.75 7/1/18 2,475,000 a 2,716,981 Connecticut Health and Educational Facilities Authority, Revenue (Sacred Heart University Issue) 5.38 7/1/31 1,000,000 1,148,340 Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty Corp.) (Prerefunded) 5.00 7/1/18 5,000,000 a 5,419,300 Connecticut Health and Educational Facilities Authority, Revenue (Stamford Hospital Issue) 5.00 7/1/30 6,750,000 7,636,882 Connecticut Health and Educational Facilities Authority, Revenue (Stamford Hospital Issue) 4.00 7/1/46 2,000,000 2,139,460 Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 7/1/18 2,000,000 a 2,178,060 Connecticut Health and Educational Facilities Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/45 7,500,000 9,068,025 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) (Prerefunded) 5.00 7/1/20 6,500,000 a 7,569,835 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) (Prerefunded) 5.00 7/1/20 5,000,000 a 5,822,950 Connecticut Health and Educational Facilities Authority, Revenue (Western Connecticut Health Network Issue) 5.38 7/1/41 1,000,000 1,144,570 Connecticut Health and Educational Facilities Authority, Revenue (Yale New Haven Health Issue) 5.00 7/1/27 3,960,000 4,951,426 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/40 5,000,000 5,390,300 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Connecticut - 94.1% (continued) Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Prerefunded) 5.75 7/1/20 4,000,000 a 4,767,280 Connecticut Health and Educational Facilities Authority, State Supported Child Care Revenue 5.00 7/1/25 1,490,000 1,732,319 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.80 11/15/22 1,795,000 1,809,791 Connecticut Higher Education Supplemental Loan Authority, State Supported Revenue (Connecticut Health and Educational Facilities Authority Loan Program) 5.00 11/15/21 1,450,000 1,684,682 Connecticut Higher Education Supplemental Loan Authority, State Supported Revenue (Connecticut Health and Educational Facilities Authority Loan Program) 5.00 11/15/22 1,400,000 1,653,918 Connecticut Higher Education Supplemental Loan Authority, State Supported Revenue (Connecticut Health and Educational Facilities Authority Loan Program) 5.00 11/15/23 1,400,000 1,676,766 Connecticut Municipal Electric Energy Cooperative, Power Supply System Revenue 5.00 1/1/38 3,000,000 3,510,270 Connecticut Municipal Electric Energy Cooperative, Transmission Services Revenue 5.00 1/1/22 1,505,000 1,810,485 Connecticut Transmission Municipal Electric Energy Cooperative, Transmission System Revenue 5.00 1/1/42 3,000,000 3,490,410 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 5,870,000 5,908,742 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue 5.00 8/15/26 700,000 879,592 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue 5.00 8/15/27 1,250,000 1,559,600 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue 5.00 8/15/29 1,500,000 1,852,305 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/35 25,000 25,090 Long-Term Municipal Investments - 98.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Connecticut - 94.1% (continued) Hartford, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 4/1/22 255,000 a 311,503 Hartford County Metropolitan District, Clean Water Project Revenue 5.00 4/1/31 3,510,000 4,194,520 Hartford County Metropolitan District, Clean Water Project Revenue (Green Bonds) 5.00 11/1/42 2,000,000 2,422,260 New Britain, GO (Insured; Assured Guaranty Corp.) 5.00 4/1/24 3,600,000 4,345,740 New Britain, GO (Insured; Assured Guaranty Corp.) (Prerefunded) 5.00 4/1/20 900,000 a 1,037,925 New Haven, GO 5.00 8/15/27 750,000 926,243 New Haven, GO (Insured; Build America Municipal Assurance Company) 5.00 8/15/26 1,250,000 1,550,263 Norwalk, GO 5.00 7/15/24 1,000,000 1,225,530 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/27 3,000,000 3,698,790 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/31 3,940,000 4,672,998 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/32 1,370,000 1,648,178 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/33 1,500,000 1,799,805 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/37 2,000,000 2,476,140 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/38 1,500,000 1,857,105 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/39 1,500,000 1,793,370 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 2,000,000 2,564,360 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/31 2,000,000 2,138,240 Stamford, GO 5.00 7/1/21 4,410,000 5,311,669 University of Connecticut, GO 5.00 2/15/25 1,000,000 1,104,010 University of Connecticut, GO 5.00 2/15/27 1,000,000 1,101,870 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Connecticut - 94.1% (continued) University of Connecticut, GO 5.00 2/15/28 1,000,000 1,101,870 University of Connecticut, Special Obligation Student Fee Revenue 5.00 11/15/24 5,000,000 6,143,000 U.S. Related - 4.1% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 2,977,770 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 c 1,093,680 Guam, Business Privilege Tax Revenue 5.00 1/1/31 1,000,000 1,092,050 Guam, Business Privilege Tax Revenue 5.00 11/15/35 2,800,000 3,140,088 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,117,290 Virgin Islands Port Authority, Marine Revenue 5.00 9/1/44 2,000,000 2,296,180 Total Investments (cost $259,675,717) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, these securities were valued at $2,762,955 or .96% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 283,057,516 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At July 31, 2016, accumulated net unrealized appreciation on investments was $23,381,799, consisting of $23,754,373 gross unrealized appreciation and $372,574 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund July 31, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 97.1% Rate (%) Date Amount ($) Value ($) Massachusetts - 92.7% Boston Housing Authority, Capital Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 1,900,000 2,032,677 Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/23 1,325,000 1,616,195 Massachusetts, GO 5.00 8/1/22 2,000,000 2,454,600 Massachusetts, GO 5.25 8/1/22 2,650,000 3,290,770 Massachusetts, GO 5.25 8/1/23 1,000,000 1,271,290 Massachusetts, GO 0.98 11/1/25 5,000,000 a 4,992,850 Massachusetts, GO (Insured; AMBAC) 5.50 8/1/30 1,750,000 2,473,940 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 2,500,000 3,184,750 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/23 3,000,000 3,755,010 Massachusetts Bay Transportation Authority, Assessment Revenue (Prerefunded) 5.25 7/1/18 1,890,000 b 2,053,334 Massachusetts Bay Transportation Authority, GO (General Transportation System) 7.00 3/1/21 425,000 500,068 Massachusetts Bay Transportation Authority, GO (General Transportation System) (Escrowed to Maturity) 7.00 3/1/21 155,000 160,605 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/40 2,000,000 2,451,380 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/27 3,000,000 4,123,050 Massachusetts Clean Energy Cooperative Corporation, Massachusetts Clean Energy Cooperative Revenue 5.00 7/1/24 2,580,000 3,125,335 Massachusetts College Building Authority, Project Revenue 5.00 5/1/27 2,000,000 2,415,240 Massachusetts College Building Authority, Project Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 5/1/26 5,385,000 c 4,561,687 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 92.7% (continued) Massachusetts College Building Authority, Project Revenue (Insured; XLCA) 5.50 5/1/28 1,450,000 1,840,238 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 4,000,000 4,544,200 Massachusetts Development Finance Agency, Revenue (Baystate Medical Center Issue) 5.00 7/1/34 1,475,000 1,751,916 Massachusetts Development Finance Agency, Revenue (Berklee College of Music Issue) 5.00 10/1/31 1,000,000 1,163,790 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/26 1,250,000 1,419,488 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/29 1,475,000 1,672,001 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/33 500,000 606,305 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/37 1,500,000 1,809,390 Massachusetts Development Finance Agency, Revenue (Children's Hospital Issue) 5.00 10/1/33 4,000,000 4,939,520 Massachusetts Development Finance Agency, Revenue (College of the Holy Cross Issue) 5.00 9/1/41 800,000 995,928 Massachusetts Development Finance Agency, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/41 1,000,000 1,220,890 Massachusetts Development Finance Agency, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/46 2,000,000 2,435,680 Massachusetts Development Finance Agency, Revenue (Lahey Health System Obligated Group Issue) 5.00 8/15/40 4,000,000 4,799,600 Massachusetts Development Finance Agency, Revenue (Noble and Greenough School Issue) (Escrowed to Maturity) 5.00 4/1/21 600,000 713,670 Massachusetts Development Finance Agency, Revenue (North Hill Communities Issue) 6.50 11/15/43 2,000,000 d 2,217,640 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/32 5,070,000 6,246,595 Long-Term Municipal Investments - 97.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 92.7% (continued) Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/39 2,000,000 2,345,100 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.38 7/1/41 4,000,000 4,609,680 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 1,860,000 1,931,015 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 1,500,000 1,826,460 Massachusetts Development Finance Agency, Revenue (South Shore Hospital Issue) 5.00 7/1/41 1,000,000 1,197,560 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) 5.00 7/1/30 1,000,000 1,098,920 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 1,500,000 1,772,355 Massachusetts Development Finance Agency, Revenue (UMass Memorial Health Care Obligated Group Issue) 5.00 7/1/46 1,000,000 1,201,420 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 5.50 7/1/31 500,000 577,195 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/40 1,000,000 1,214,540 Massachusetts Development Finance Agency, Revenue (Whitehead Institute for Biomedical Research Issue) 5.00 6/1/23 1,350,000 1,606,271 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue I) 5.00 1/1/25 1,500,000 1,781,925 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 1,465,000 1,624,700 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 1,000,000 1,105,300 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/24 2,350,000 2,691,220 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 4,000,000 5,829,560 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 92.7% (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/19 1,000,000 1,125,710 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 1,000,000 1,126,570 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.00 7/1/24 1,000,000 1,136,960 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/18 1,625,000 1,790,149 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Prerefunded) 5.38 8/15/18 1,500,000 b 1,646,205 Massachusetts Health and Educational Facilities Authority, Revenue (Wheaton College Issue) 5.00 1/1/30 2,405,000 2,660,964 Massachusetts Housing Finance Agency, Housing Revenue 5.20 12/1/37 1,905,000 1,964,722 Massachusetts Port Authority, Revenue 5.00 7/1/25 1,500,000 1,900,380 Massachusetts Port Authority, Revenue 5.00 7/1/25 1,500,000 1,822,035 Massachusetts Port Authority, Revenue 5.00 7/1/27 5,475,000 6,354,230 Massachusetts Port Authority, Revenue 5.00 7/1/45 1,000,000 1,184,750 Massachusetts Port Authority, Revenue 4.00 7/1/46 2,500,000 2,704,200 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/21 6,610,000 7,938,147 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/22 2,000,000 2,456,460 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 4,000,000 4,736,280 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/37 3,000,000 3,685,500 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/25 2,000,000 2,393,340 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,405,000 1,471,583 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/26 1,875,000 1,961,437 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 95,000 b 99,494 Long-Term Municipal Investments - 97.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 92.7% (continued) Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/24 1,320,000 1,569,137 U.S. Related - 4.4% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,245,000 1,241,850 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 1,235,775 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 c 455,700 Guam, Business Privilege Tax Revenue 5.00 11/15/34 1,000,000 1,125,690 Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,000,000 1,086,540 Guam, Hotel Occupancy Tax Revenue 5.00 11/1/17 1,000,000 1,048,220 Virgin Islands Port Authority, Marine Revenue 5.00 9/1/44 1,500,000 1,722,135 Total Investments (cost $158,961,697) % Cash and Receivables (Net) % Net Assets % a Variable rate security—rate shown is the interest rate in effect at period end. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, this security was valued at $2,217,640 or 1.23% of net assets. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 174,897,016 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At July 31, 2016, accumulated net unrealized appreciation on investments was $15,935,319, consisting of $16,125,553 gross unrealized appreciation and $190,234 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund July 31, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 99.0% Rate (%) Date Amount ($) Value ($) Pennsylvania - 97.0% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/25 1,000,000 1,134,330 Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/26 1,000,000 1,134,330 Allegheny County, GO 5.00 12/1/31 1,040,000 1,260,719 Allegheny County, GO 5.00 12/1/34 1,000,000 1,203,780 Allegheny County, GO 5.00 12/1/34 3,000,000 3,567,960 Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 1,305,000 1,537,551 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/28 1,575,000 1,807,643 Bethlehem Authority, Guaranteed Water Revenue (Insured; Build America Mutual Assurance Company) 5.00 11/15/31 2,000,000 2,375,260 Boyertown Area School District, GO 5.00 10/1/37 2,050,000 2,398,787 Bucks County Water and Sewer Authority, Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/37 500,000 599,790 Canonsburg-Houston Joint Authority, Sewer Revenue 5.00 12/1/40 2,000,000 2,384,680 Centre County Hospital Authority, HR (Mount Nittany Medical Center Project) 5.00 11/15/41 750,000 900,833 Charleroi Area School Authority, School Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 2,000,000 a 1,858,020 Clairton Municipal Authority, Sewer Revenue 5.00 12/1/37 2,000,000 2,288,840 Cumberland County Municipal Authority, Revenue (Diakon Lutheran Social Ministries Project) 5.00 1/1/38 1,000,000 1,170,160 Dauphin County General Authority, Health System Revenue (Pinnacle Health System Project) 5.00 6/1/35 1,000,000 1,213,430 Dauphin County General Authority, Health System Revenue (Pinnacle Health System Project) 5.00 6/1/42 3,030,000 3,475,410 Delaware County Authority, Revenue (Villanova University) 5.00 8/1/40 2,170,000 2,622,532 Delaware River Joint Toll Bridge Commission, Bridge System Revenue 5.00 7/1/30 500,000 615,580 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 97.0% (continued) Delaware River Joint Toll Bridge Commission, Bridge System Revenue 5.00 7/1/31 500,000 612,845 Delaware River Port Authority, Revenue 5.00 1/1/30 1,500,000 1,686,780 Delaware River Port Authority, Revenue 5.00 1/1/37 3,000,000 3,572,280 East Hempfield Township Industrial Development Authority, Revenue (Willow Valley Communities Project) 5.00 12/1/39 600,000 706,440 Geisinger Authority, Health System Revenue (Geisinger Health System) 5.00 6/1/41 2,500,000 2,944,275 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/16 1,000,000 a 988,390 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/18 2,750,000 a 2,528,762 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/18 2,750,000 a 2,469,060 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/19 2,750,000 a 2,346,795 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/20 2,750,000 a 2,286,130 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/20 2,500,000 a 2,027,400 Lancaster County Hospital Authority, Health Center Revenue (Masonic Villages Project) 5.00 11/1/35 1,000,000 1,188,100 Lancaster County Hospital Authority, Health System Revenue (University of Pennsylvania Health System) 5.00 8/15/42 1,250,000 1,521,088 McKeesport Area School District, GO (Insured; AMBAC) (Escrowed to Maturity) 0.00 10/1/21 2,915,000 a 2,748,524 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/31 1,000,000 1,155,280 Montgomery County Industrial Development Authority, Health System Revenue (Jefferson Health System) 5.00 10/1/41 4,000,000 4,512,120 Montgomery County Industrial Development Authority, Retirement Community Revenue (ACTS Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/36 2,000,000 2,394,460 Pennsylvania, GO 5.00 10/15/26 3,000,000 3,654,780 Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 97.0% (continued) Pennsylvania, GO 5.00 10/15/29 4,000,000 4,803,240 Pennsylvania, GO 5.00 3/15/33 1,500,000 1,790,655 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,108,360 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (University of Pennsylvania) 5.00 8/15/40 1,500,000 1,804,545 Pennsylvania Higher Educational Facilities Authority, Revenue (Drexel University) 5.00 5/1/35 1,750,000 2,122,943 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) 5.00 9/1/30 1,170,000 1,425,095 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) 5.00 3/1/40 1,000,000 1,110,110 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) 5.00 9/1/45 1,500,000 1,770,420 Pennsylvania Higher Educational Facilities Authority, Revenue (University of the Sciences in Philadelphia) 5.00 11/1/31 1,000,000 1,201,730 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 1,210,000 1,232,349 Pennsylvania Housing Finance Agency, SFMR 4.60 10/1/27 5,000,000 5,015,450 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/37 730,000 731,664 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 100,000 b 109,421 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/37 5,325,000 6,132,909 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/36 1,605,000 1,934,330 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/43 2,500,000 2,958,925 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/46 1,000,000 1,192,770 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 965,000 1,067,937 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Prerefunded) 5.25 6/1/19 65,000 b 73,380 Philadelphia, Airport Revenue 5.25 6/15/25 2,500,000 2,818,975 Philadelphia, Airport Revenue 5.00 6/15/35 2,000,000 2,348,840 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 97.0% (continued) Philadelphia, Gas Works Revenue 5.00 8/1/31 1,250,000 1,503,950 Philadelphia, Gas Works Revenue 5.00 8/1/32 1,000,000 1,198,690 Philadelphia, Water and Wastewater Revenue 5.00 1/1/23 2,180,000 2,664,897 Philadelphia Authority for Industrial Development, HR (The Children's Hospital of Philadelphia Project) 5.00 7/1/42 3,000,000 3,617,280 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.50 9/15/37 1,700,000 1,736,261 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.15 5/1/27 1,230,000 1,247,478 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.25 5/1/37 1,715,000 1,735,683 Philadelphia Authority for Industrial Development, Revenue (Temple University) 5.00 4/1/45 1,500,000 1,781,685 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children's Hospital of Philadelphia Project) 5.00 7/1/25 1,800,000 2,123,154 Philadelphia Housing Authority, Capital Fund Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/21 1,685,000 1,702,120 Philadelphia School District, GO 5.25 9/1/23 1,000,000 1,100,440 Philadelphia School District, GO 6.00 9/1/38 960,000 1,020,874 Philadelphia School District, GO (Prerefunded) 6.00 9/1/18 25,000 b 27,801 Philadelphia School District, GO (Prerefunded) 6.00 9/1/18 5,000 b 5,560 Philadelphia School District, GO (Prerefunded) 6.00 9/1/18 5,000 b 5,558 Philadelphia School District, GO (Prerefunded) 6.00 9/1/18 5,000 b 5,560 Pittsburgh, GO (Insured; Build America Mutual Assurance Company) 5.00 9/1/30 1,585,000 1,955,795 Pittsburgh Urban Redevelopment Authority, MFHR (West Park Court Project) (Collateralized; GNMA) 4.90 11/20/47 1,200,000 1,230,048 Pocono Mountains Industrial Park Authority, HR (Saint Luke's Hospital - Monroe Project) 5.00 8/15/40 1,795,000 2,092,485 Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 97.0% (continued) Reading Area Water Authority, Water Revenue 5.00 12/1/31 2,000,000 2,345,860 State Public School Building Authority, College Revenue (Montgomery County Community College) 5.00 5/1/38 1,115,000 1,298,540 State Public School Building Authority, Community College Revenue (Community College of Philadelphia Project) (Prerefunded) 6.00 12/15/18 1,500,000 b 1,690,470 State Public School Building Authority, School Revenue (The School District of the City of Harrisburg Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/32 2,000,000 2,434,680 West Shore Area Authority, HR (Holy Spirit Hospital of the Sisters of Christian Charity Project) 6.00 1/1/26 2,000,000 2,395,040 West View Borough Municipal Authority, Water Revenue 5.00 11/15/39 2,000,000 2,429,160 Westmoreland County Industrial Development Authority, Health System Revenue (Excela Health Project) 5.00 7/1/25 2,390,000 2,679,333 Westmoreland County Municipal Authority, Municipal Service Revenue (Insured; Build America Mutual Assurance Company) 5.00 8/15/42 1,000,000 1,184,440 Wilkes-Barre Finance Authority, Revenue (University of Scranton) 5.00 11/1/34 1,000,000 1,191,730 York County, GO 5.00 6/1/31 1,500,000 1,859,610 U.S. Related - 2.0% Guam, Business Privilege Tax Revenue 5.00 1/1/31 1,000,000 1,092,050 Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 1,079,620 Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,000,000 1,086,540 Total Investments (cost $152,395,639) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 165,169,584 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At July 31, 2016, accumulated net unrealized appreciation on investments was $12,773,945, consisting of $12,788,895 gross unrealized appreciation and $14,950 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus State Municipal Bond Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 15, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 15, 2016 By: /s/ James Windels James Windels Treasurer Date: September 15, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
